Jones, J.
Perhaps it is not necessary in this case, to, aver that the sheep were stolen, for a man may be prosecuted unjustly. A Justice of the Peace ought to suffer the law to have its course, which will give a remedy to the party grieved, and not to stay the proceedings privately. It is not his duty. Therefore it is a scandal to Mr. Button to say of him, as a Justice of the Peace: he desired me not to prosecute, &c. But here, for another reason, it seems, to me the words are not actionable; as it is not averred, that Mr. Button was a Justice of the Peace of the county in which those words were spoken; inasmuch as it is not against his office to endeavor to stay proceedings in a county in which he has nothing to do—as a Justice of the Peace. P. El. 6. B. rot. 833, Novel’s case. Poph. 180 1 Cr. 308. 342.